[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                              OCTOBER 23, 2006
                              No. 06-12086                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                           BIA No. A97-129-689

ENIDA RUMBULLAKU,
a.k.a. Armira Kolari,

                                                         Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (October 23, 2006)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
      Enida Rumbullaku, a native and citizen of Albania, petitions for review of

the Board of Immigration Appeals’ (“BIA”) affirmation of the Immigration

Judge’s (“IJ”) order of removal and denial of her claims for asylum and

withholding of removal under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158,

1231; 8 C.F.R. § 208.16(c). Rumbullaku argues that the BIA’s adverse credibility

finding was not based on specific, cogent reasons and, even if this finding was not

erroneous, the BIA failed to consider the record as a whole when denying her

claims for relief. For the reasons set forth more fully below, we deny the petition.

      Rumbullaku’s claims are based on threats she received due to her father’s

support of the Democratic Party of Albania. Rumbullaku claimed that she was

threatened by the National Intelligence Service (“SHISH”) and socialist militants

after her father, who was living in the United States, made a $5,000 contribution to

the Democratic Party in May 2002.

      Both Rumbullaku her father, Trifon, testified at the hearing on her

application for relief. However, the IJ found both Rumbullaku and Trifon lacking

in credibility. As grounds for the finding, the IJ cited contradictions in

Rumbullaku and Trifon’s testimony regarding: (1) whether Trifon sent money to

support Rumbullaku and her mother; (2) the timing of Trifon’s contributions to the
                                           2
Democratic Party; and (3) the reason Rumbullaku obtained a passport. The IJ also

rejected Trifon’s claim regarding his contributions based on: (1) the lack of

evidence that he had the financial ability to make such substantial donations;

(2) the $10,000 donation receipt, which was not contemporaneous with any

donation and which was issued before Trifon’s final contribution; (3) the absence

of any mention of his contributions in the Democratic Party’s verification letter;

and (4) the lack of any records showing his ability to make contributions and that

those contributions were in fact made. The IJ further found that the summons was

insufficient to corroborate Rumbullaku’s claims. Citing background materials, the

IJ rejected Rumbullaku’s claim that she had problems with the SHISH. The IJ

concluded that Rumbullaku failed to show past persecution or a well-founded fear

of future persecution. Because Rumbullaku could not establish eligibility for

asylum, the IJ found that she failed to demonstrate eligibility for withholding of

removal or CAT relief.

      The BIA dismissed Rumbullaku’s appeal. The BIA first found that the IJ’s

decision “accurately sets forth the facts asserted by the respondent in support of her

claim for relief from removal.” The BIA then: (1) agreed with the IJ that

Rumbullaku had not demonstrated eligibility for asylum; and (2) affirmed the IJ’s

adverse credibility finding and the IJ’s finding that Rumbullaku failed to establish

grounds for granting the other forms of relief requested. The BIA found that the
                                          3
IJ’s adverse credibility finding, “which was based on inconsistencies involving

matters such as the nature and extent of the respondent’s father’s support for the

Democratic Party which allegedly led to the persecution on the respondent by

socialists, as well as the timing and reasons for the respondent’s obtaining a

passport,” was supported by the record. It further found that the concerns raised by

the IJ were not adequately rebutted on appeal. The BIA found that Rumbullaku

had not demonstrated past persecution, a well-founded fear of persecution, or that

she would more likely than not be persecuted or tortured. The BIA concluded that,

“[a]s the record fully supports the outcome of the [IJ’s] decision, we affirm the

conclusion that the respondent failed to demonstrate eligibility for asylum,

withholding of removal, or relief under the CAT.”

      “When the BIA issues a decision we review only that decision, except to the

extent that it expressly adopts the immigration judge’s decision. To the extent that

the BIA does adopt the IJ’s reasoning, we review the IJ’s reasoning as well.”

Savoury v. U.S. Att’y Gen., 449 F.3d 1307, 1312 (11th Cir. 2006) (citations

omitted). Here, the BIA did not expressly adopt the IJ’s decision and, therefore,

we review only the BIA’s decision. See Arboleda v. U.S. Att’y Gen., 434 F.3d

1220, 1222 (11th Cir. 2006) (“We review only the BIA’s decision in this case, as it

did not expressly adopt the IJ’s findings below.”).



                                          4
         We review factual determinations, including credibility determinations,

using the substantial evidence test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1286 (11th Cir. 2005). We will affirm if the decision “is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id.

(citation and quotation marks omitted). We review the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in favor

of that decision. Id. To conclude that the BIA should be reversed, we “must find

that the record not only supports that conclusion, but compels it.” Fahim v. U.S.

Att’y Gen., 278 F.3d 1216, 1218 (11th Cir. 2002) (citation and quotation marks

omitted). “[T]he mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 544 U.S. 1035

(2005). To the extent the BIA’s decision was based on a legal determination, our

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001).

         Rumbullaku first argues that the BIA’s reasons for its adverse credibility

finding do not go to the heart of her claims for relief and, therefore, are not proper

grounds for an adverse credibility finding. As to her father’s contributions to the

Democratic Party, she argues that the only relevant contribution was the $5,000

contribution in May 2002, as it led to and was referenced in the threats and
                                            5
incidents she suffered. As to her acquisition of a passport, she asserts that the date

and reason she obtained the passport are irrelevant as to whether and why these

incidents occurred.

      “Once an adverse credibility finding is made, the burden is on the applicant

alien to show that the [BIA’s] credibility decision was not supported by ‘specific,

cogent reasons’ or was not based on substantial evidence.” Forgue, 401 F.3d at

1287. “The trier of fact must determine credibility, and this court may not

substitute its judgment for that of the BIA with respect to credibility findings.” D-

Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).

      Rumbullaku’s claim is premised on her father’s financial support of the

Democratic Party. Notwithstanding the internal consistency of Rumbullaku’s

testimony and its consistency with her asylum application, the inconsistencies

between Rumbullaku’s testimony and her father’s testimony are not incidental to

her claim. The inconsistencies regarding the nature and extent of her father’s

support provide a specific, cogent reason for an adverse credibility finding.

Rumbullaku claimed that her problems began after her father made a $5,000

contribution in May 2002. However, in his testimony Trifon stated that he made

the following contributions: $500 on September 10, 2000, $3,000 in June 2001,

$5,000 in May 2003, and $1,500 on May 9, 2004. Thus, they provided conflicting

testimony as to the contribution forming the basis of Rumbullaku’s claim.
                                           6
      In this case, inconsistent explanations as to the reason why Rumbullaku

obtained a passport is also a specific, cogent reason for an adverse credibility

finding because it exposes conflicting testimony about when she began receiving

threats. Rumbullaku obtained a passport in March 2002. This is before she alleged

that she had any problems due to her father’s activities, and she claimed that she

got the passport because it was a necessity. In contrast, her father testified that one

of the main reasons that Rumbullaku obtained a passport was the threats being

made against her demanding money from him. However, according to

Rumbullaku, these threats were not made until almost a year later, in March 2003.

Therefore, we hold that the BIA’s adverse credibility determination was based on

specific, cogent reasons and supported by substantial evidence.

       Rumbullaku next argues that, even if the BIA’s credibility determination is

correct, the BIA erred by denying her claims based only on that finding, without

considering the record as a whole. When only the applicant’s testimony is offered

in support of her claim, an adverse credibility determination, by itself, is sufficient

to support the denial of asylum. Forgue, 401 F.3d at 1287. However, if the

applicant offers “other evidence of persecution, whatever form it may take, the

[BIA] must consider that evidence, and it is not sufficient . . . to rely solely on an

adverse credibility determination in those instances.” Id. In doing so, the BIA

need not discuss every piece of evidence presented. See Tan v. U.S. Att’y Gen.,
                                            7
446 F.3d 1369, 1376 (11th Cir. 2006) (“Although the Immigration Judge is not

required to discuss every piece of evidence presented before him, the Immigration

Judge is required to consider all the evidence submitted by the applicant.”)

(citations omitted). Our review of the BIA’s decision as a whole and, in particular,

the BIA’s conclusion that “[a]s the record fully supports the outcome of the [IJ’s]

decision, we affirm the conclusion that the respondent failed to demonstrate

eligibility for asylum, withholding of removal, or relief under the CAT,” (emphasis

added), convinces us that the BIA did not rely solely on an adverse credibility

determination when it denied relief.

      In light of the foregoing, the petition is

      DENIED.




                                           8